              Case 4:20-cv-00420-DCN Document 5 Filed 09/29/20 Page 1 of 19




AUSTIN O. ALLEN, ESQ.
HALL ANGELL & ASSOCIATES, LLP
1075 S Utah Avenue, Suite 150
Idaho Falls, Idaho 83402
Telephone (208) 522-3003
Fax (208) 621-3008
ISB No. 10076
aoa@hasattorneys.com

Attorney for Plaintiff Rebecca Steingruber.

                                UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF IDAHO

  REBECCA STEINGRUBER,                                 Case No. 4:20-cv-00420-DCN

                            Plaintiff,                 FIRST AMENDED COMPLAINT AND
                                                       DEMAND FOR JURY TRIAL
  v.

  BATTELLE ENERGY ALLIANCE, LLC,

                            Defendant.



         Plaintiff, Rebecca Steingruber, by and through her counsel, HALL ANGELL &

ASSOCIATES, LLP, and as a cause of action against Battelle Energy Alliance, LLC, a Limited

Liability Company formed under the laws of the State of Delaware licensed to do business as a

foreign limited liability company in the State of Idaho, alleges and states as follows:

                                   JURISDICTION AND VENUE

         1.       This action is brought under the laws of the United States and the state of Idaho,

including but not limited to the Americans with Disabilities Act Amendments Act (“ADAAA”),

42 U.S.C. § 12101, et seq., Title VII of the Civil Rights Act of 1964, the Family Medical Leave

Act, the Idaho Human Rights Act, and the common law of the United States and the state of

Idaho.




FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL - 1
            Case 4:20-cv-00420-DCN Document 5 Filed 09/29/20 Page 2 of 19




       2.       This Court has jurisdiction pursuant to 28 U.S.C. § 1331, 1343, and 1367l and 42

U.S.C. § 12117.

       3.       Venue in this action properly lies in the United States District Court for the

District of Idaho, Eastern Division, pursuant to 28 U.S.C. § 1391(b) because the claims arose in

this judicial district. Venue in this district is proper pursuant to 42 U.S.C. § 12117 because the

unlawful employment practices were committed in this judicial district.

                                              PARTIES

       4.       Plaintiff Rebecca Steingruber (“Ms. Steingruber”) is a female citizen of the

United States of America, who resides in Salt Lake City, Utah. At all times relevant hereto, Ms.

Steingruber was a resident of the city of Idaho Falls, Idaho.

       5.       Defendant Battelle Energy Alliance, LLC, (“BEA”) is a limited liability company

formed under the laws of the state of Delaware. BEA is licensed to operate as a foreign limited

liability company under the laws of the state of Idaho, and its principal place of business is in

Idaho Falls, Idaho.

       6.       At all times relevant hereto, BEA operated the Idaho National Laboratory (“INL”)

near Idaho Falls, Idaho, where it performed government contract work for the US Department of

Energy.

       7.       At all times material hereto, BEA regularly employed fifteen or more persons, and

was engaged in an industry affecting commerce, bringing BEA within the ambit of 42 U.S.C. §

2000e, et seq., and 42 U.S.C. § 12111.

                             FACTS COMMON TO ALL COUNTS

       8.       Ms. Steingruber realleges and incorporates by reference paragraphs 1 through 7

above, as though fully incorporated herein.




FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL - 2
              Case 4:20-cv-00420-DCN Document 5 Filed 09/29/20 Page 3 of 19




         9.       Ms. Steingruber was hired at BEA for its Idaho Falls office as a network system

administrator in November of 2007, and was subsequently promoted to Information System

Security Officer (“ISSO”) in 2010.

         10.      Ms. Steingruber’s job duties with BEA were varied, having been appointed the

Primary DOE IN ISSO, the Primary Communications Security (“COMSEC”) custodian, and the

Primary Control Officer for a Compartmented Access Program. These roles within BEA are

imperative, important positions that Ms. Steingruber carried out without incident.

         11.      Throughout her work history, Ms. Steingruber consistently received positive

reviews for her work, and was regularly merit eligible. In ten years, Ms. Steingruber only once

received a Performance Improvement Plan (“PIP”), which she received in or around 2015. The

2015 PIP was ultimately rescinded, and since then she remained merit eligible until her untimely

termination in 2018.

         12.      Throughout her employment, Ms. Steingruber experienced hostile and

discriminatory actions against her by various BEA employees, including her supervisor, Franci

Szabo.

         13.      BEA operates a department of Employee Concerns. Employees for BEA are

directed to take reports of discrimination, retaliation, or other concerns to the Employee

Concerns department.

         14.      On or about December 18, 2015, Ms. Steingruber contacted members of

Employee Concerns regarding her PIP and interactions with BEA employees.

         15.      On or about December 21, 2015, Ms. Steingruber received an email from Ms.

Szabo reprimanding Ms. Steingruber for contacting Employee Concerns, informing her that




FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL - 3
         Case 4:20-cv-00420-DCN Document 5 Filed 09/29/20 Page 4 of 19




future contact with Employee Concerns would result in disciplinary action up to and including

termination.

       16.     As a result of Ms. Szabo’s reprimand, Ms. Steingruber’s willingness to report

concerns, personal needs, or acts of discrimination to BEA was chilled out of fear of retaliation.

       17.     From late 2015 to approximately April of 2016, Ms. Steingruber was the victim of

numerous sexually-discriminatory comments made by members of her team, including Ms.

Szabo, concerning her pregnancy.

       18.     In or around 2015, Ms. Steingruber made the personal, intimate decision to seek

to become a mother by way of in vitro fertilization. While she was pregnant during late 2015

through 2016, Ms. Steingruber was subjected to jeering and derisive comments from BEA

employees relating to her decision to become pregnant. Among those commenters was Ms.

Szabo, who made her distaste for Ms. Steingruber’s rightful and personal decision known to her.

Ms. Steingruber noticed that Ms. Szabo’s treatment of her deteriorated after having elected to

bear a child, and that the work relationship broke down until Ms. Szabo had Ms. Steingruber

terminated on February 19, 2018.

       19.     Other BEA employees made similarly hostile and discriminatory comments

directed at Ms. Steingruber during her pregnancy.

       20.     Daniel Parr, an Alternate SSO for BEA, repeatedly asked Ms. Steingruber who

the child’s father was despite her informing him every time that there was no father and that she

elected to conceive in vitro. Mr. Parr also made jeering comments to Ms. Steingruber that “we”

(either meaning him or the department) needed to get Ms. Steingruber married. These comments

were intended to discourage Ms. Steingruber’s pregnancy decisions and disparage her for raising




FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL - 4
         Case 4:20-cv-00420-DCN Document 5 Filed 09/29/20 Page 5 of 19




a child without a spouse. Such comments were not made by any BEA employees to male

employees concerning their own or their partners’ pregnancy decisions.

       21.     During Ms. Steingruber’s pregnancy, Cindy Garner, an ISSM officer for BEA,

repeatedly commented to or around Ms. Steingruber that in vitro was “the only way [Ms.

Steingruber] could have kids”. Ms. Garner intended this statement to mean Ms. Steingruber was

incapable of securing a partner. Ms. Garner also began spreading an inappropriate and offensive

rumor that Russell Marsh, CIO for BEA, was the real father of Ms. Steingruber’s child. This

rumor was baseless, untrue, disparaging, and hostile. Ms. Garner did not make comments similar

to these toward male employees at BEA.

       22.     The comments and discriminatory actions against Ms. Steingruber concerning her

pregnancy and her decision to raise her child as a single mother persisted until her termination on

February 19, 2018.

       23.     BEA did nothing to stop, cull, or address the discriminatory comments and

actions directed against Ms. Steingruber on the basis of her pregnancy decisions or her gender.

       24.     In or around Autumn of 2017, Ms. Steingruber suffered an injury to her knee

which required surgery.

       25.     From November 13, 2017, until February 1, 2018, Ms. Steingruber took approved

medical leave under the Family Medical Leave Act (“FMLA”) for knee surgery. This was

approved FMLA leave to which Ms. Steingruber was eligible and entitled, and she took no

additional leave beyond that which was approved by BEA.

       26.     Prior to her return from FMLA leave, BEA informed Ms. Steingruber that she

would not be restored to the position she held when she first went on FMLA leave. BEA

informed Ms. Steingruber that (1) she would return to work as an Alternate for the Primary




FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL - 5
         Case 4:20-cv-00420-DCN Document 5 Filed 09/29/20 Page 6 of 19




Network she had been the Primary ISSO for since 2010, (2) be reassigned as the Primary ISSO

for standalone systems, (3) that she would be removed as primary or secondary custodian for

COMSEC where she had been the Primary Custodian since appointment, and (4) that she would

be completely removed from her Sub Compartment Control Officer duties.

       27.     The change from ISSO (a team lead position) to Alternate ISSO was a substantial

change in duties, responsibilities, and classifications, and Ms. Steingruber was stripped of

responsibilities and her Control Officer status rather than restored to her original position.

       28.      To perform job duties for the Alternate ISSO position, Ms. Steingruber was

required to be “read-in” to her responsibilities. BEA refused to permit Ms. Steingruber to read-

in. Ms. Steingruber was thus placed into a position she could not perform upon her return from

FMLA leave.

       29.     After returning from FMLA leave, in or around February 2018, Ms. Szabo gave

Ms. Steingruber her Annual Performance Review for 2017. Ms. Szabo wrote on Ms.

Steingruber’s Annual Review that she needed to better manage all of her company leave. This

was inconsistent with the fact that Ms. Steingruber had only taken leave that she was entitled to

under FMLA. A written annual review was ultimately placed in Ms. Steingruber’s personnel file,

which included Ms. Szabo’s reprimand regarding personal leave.

       30.     Ms. Steingruber’s ability to perform day-to-day life functions, including her job

functions, was impacted by her knee surgery. Ms. Steingruber was ordered by her doctor to allow

her knee to heal and rehabilitate, to wear a knee brace for a period of several weeks, and to

refrain from using stairs, crouching, kneeling, or standing for extended periods of time.

       31.     Per her doctor’s orders, Ms. Steingruber was qualified and able to perform the

essential functions of her job with reasonable accommodation.




FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL - 6
           Case 4:20-cv-00420-DCN Document 5 Filed 09/29/20 Page 7 of 19




       32.     In or around January of 2018, Ms. Steingruber spoke with Mike Lusk, ISSM

Team Lead for BEA, concerning the condition of her knee post-surgery. Ms. Steingruber

requested the reasonable accommodation she be allowed to work in her knee brace and to avoid

tasks requiring her to crouch, get on her knees, or climb stairs until her knee had recovered from

surgery.

       33.     In or around January of 2018, Ms. Steingruber spoke with Ms. Szabo concerning

her ability to perform job duties while recovering from surgery. Ms. Steingruber requested

reasonable accommodation to assist in her ability to get to and around the workplace.

       34.     Upon Ms. Steingruber’s return from FMLA leave on or around February 2, 2018,

the only accommodation BEA made for Ms. Steingruber was to allow her limited access to a

malfunctioning scooter, which could not hold a sufficient charge to allow her to operate

effectively around the office and perform her job duties. BEA also did not permit Ms.

Steingruber to use the scooter anywhere but the second floor of the office building, requiring her

to walk, stand, kneel, and use stairs contrary to her medical limitations and requests for

accommodation.

       35.     Ms. Steingruber was given no other accommodations from BEA. BEA did not

engage in any further discussions with Ms. Steingruber to provide a reasonable accommodation.

       36.     Ms. Steingruber was chilled from reporting her concerns regarding BEA and its

employees’ treatment of her regarding her pregnancy, her FMLA leave, or her disability and

requests for reasonable accommodation due to her fear of retaliation caused by Ms. Szabo’s

previous reprimands.

       37.     On February 19, 2018, Ms. Steingruber was suddenly and unceremoniously

terminated from her position. Ms. Szabo met with Ms. Steingruber and informed her that her




FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL - 7
         Case 4:20-cv-00420-DCN Document 5 Filed 09/29/20 Page 8 of 19




position was terminated immediately, and requested that she return company items and be

escorted out of the building.

       38.     Ms. Steingruber has made multiple requests for an explanation for her

termination, and the only reason she received from BEA was that it was “due to performance.”

       39.     Following her termination, Ms. Steingruber attempted to apply for other positions

within BEA, only to be immediately turned down for the position despite her qualifications.

       40.     In or around March of 2018, while Ms. Steingruber applied for insurance, Idaho

Health and Welfare informed Ms. Steingruber that BEA/INL reported that she was terminated

due to a history of behavioral issues. This was inconsistent with the reasoning provided to her by

BEA/INL.

       41.     On or about April 6, 2018, Ms. Steingruber obtained legal counsel and sent a

letter to BEA concerning her termination and identifying the issues identified in this Complaint.

       42.     In response, BEA provided Ms. Steingruber and her legal counsel with Ms.

Steingruber’s Employee Relations File spanning from the year 2012 to 2018.

       43.     Included in Ms. Steingruber’s file was a written report prepared by a PAAG (as

referred to by BEA, but heretofore undefined) which documented the reasoning behind Ms.

Steingruber’s termination, which was shared by the following employees for BEA and/or INL:

Kimberly Evans-Ross (General Counsel for INL); William Kiestler (BEA management); Chad

Landon (BEA management); Cresta Fillmore (BEA Insurance and Risk Management Specialist);

Anne-Marie Waggoner-Gilmore (BEA); Toni Vandel (INL/BEA HR consultant); Dr. Martin

Mangan (INL Occupational Medical Program); and Jennifer Bowman (BEA FMLA Benefits

Representative).




FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL - 8
         Case 4:20-cv-00420-DCN Document 5 Filed 09/29/20 Page 9 of 19




       44.     The PAAG report made numerous inaccurate claims regarding Ms. Steingruber’s

behavior at BEA. Additionally, throughout the written report, several instances of complaints

concerning Ms. Steingruber’s approved use of FMLA leave and maternity leave are raised.

       45.     The PAAG report ended with a bullet-point list of reasons for Ms. Steingruber’s

termination. Two listed reasons at the top of the list were for “unexpected absences” relating to

her pregnancy and knee surgery, and for alleged “misuse of company leave” related to her

exercise of FMLA leave.

       46.     Due to BEA’s actions, Ms. Steingruber has lost classifications allowing her to

obtain work with comparable responsibilities, compensation, and benefits as her Primary ISSO

position she held when she first took FMLA leave.

       47.     The loss of Ms. Steingruber’s position and classifications has forced Ms.

Steingruber to sell her home and move herself and her daughter to another state to seek

employment.

       48.     Due to the acts of BEA and its employees, Ms. Steingruber has suffered severe

damages – financially, emotionally, and medically – which would not have occurred but for

BEA’s and its employees’ unlawful and discriminatory acts.

       49.     On or about May 8, 2018, Ms. Steingruber filed a Charge of Discrimination with

the US Equal Employment Opportunity Commission, which was dually filed with the Idaho

Human Rights Commission.

       50.     Ms. Steingruber received a Notice of Right to Sue from the Idaho Human Rights

Commission on or about May 29, 2020. Ms. Steingruber has exhausted her administrative

remedies.




FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL - 9
         Case 4:20-cv-00420-DCN Document 5 Filed 09/29/20 Page 10 of 19




       51.     Ms. Steingruber has filed this Complaint within ninety (90) days after receipt of

her Notice of Right to Sue from the IHRC.

       52.     On or about September 21, 2020, Ms. Steingruber received a Dismissal and

Notice of Rights from the U.S. Equal Employment Opportunity Commission adopting the

IHRC’s findings and granting right to sue dated September 14, 2020. Ms. Steingruber has filed

her First Amended Complaint within ninety (90) days after receipt of the EEOC’s Dismissal and

Notice of Rights.

                                         COUNT I
   (Discrimination in Violation of the Americans with Disabilities Act Amendments Act)

       53.     Ms. Steingruber realleges and incorporates by reference paragraphs 1 through 52

above, as though fully incorporated herein.

       54.     At all times relevant hereto, Ms. Steingruber had a disability as defined by the

ADAAA because she suffered from an actual disability.

       55.     At all times relevant hereto, BEA perceived Ms. Steingruber as being disabled

and/or Defendant knew Ms. Steingruber had a disability and BEA had a record of such disability.

       56.     The disability BEA knew or perceived Ms. Steingruber to have was an

impairment to her knee.

       57.     Ms. Steingruber has a record of knee impairment and an actual knee impairment

due to her surgery.

       58.     Ms. Steingruber was a qualified individual under the ADAAA, i.e., an individual

who, with or without reasonable accommodation, could perform the essential function of the

position she held.

       59.     BEA took adverse employment action against Ms. Steingruber based upon her

actual, perceived, and/or record of disability by refusing to provide Ms. Steingruber a reasonable



FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL - 10
         Case 4:20-cv-00420-DCN Document 5 Filed 09/29/20 Page 11 of 19




accommodation, by demoting her position from ISSO to Alternate ISSO, and by terminating her

employment.

       60.     As a direct and proximate result of BEA’s actions and/or failures to act, Ms.

Steingruber has suffered and will continue to suffer emotional distress consisting of outrage,

shock, and humiliation, based upon the discrimination she suffered at the hands of BEA. Further,

Ms. Steingruber has suffered a loss of earnings and other employment-based job opportunities,

as well as incurred expenses due to her being forced to sell her house and move to a different

state to seek similar employment. Ms. Steingruber is thereby entitled to general and

compensatory damages, such amount to be proven at trial, as well as any equitable remedies

available to her.

       61.     BEA’s conduct was malicious and oppressive, and done with reckless disregard

for Ms. Steingruber’s federally protected rights for which Ms. Steingruber is entitled to punitive

damages pursuant to 42 U.S.C. § 1981a(a).

                                         COUNT II
     (Retaliation in Violation of the Americans with Disabilities Act Amendments Act)

       62.     Ms. Steingruber realleges and incorporates by reference paragraphs 1 through 61

above, as though fully incorporated herein.

       63.     Ms. Steingruber engaged in a protected activity by reporting her injury and need

for reasonable accommodation associated with her disability.

       64.     BEA subjected Ms. Steingruber to adverse employment actions subsequent to Ms.

Steingruber’s engaging in a protected activity, including demoting Ms. Steingruber from an

ISSO to Alternate ISSO, and terminating her employment.

       65.     Such adverse employment actions constitute retaliation against Ms. Steingruber

for engaging in a protected activity.



FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL - 11
         Case 4:20-cv-00420-DCN Document 5 Filed 09/29/20 Page 12 of 19




       66.     As a direct and proximate result of BEA’s actions and/or failures to act, Ms.

Steingruber has suffered and will continue to suffer emotional distress consisting of outrage,

shock, and humiliation, based upon the discrimination she suffered at the hands of BEA. Further,

Ms. Steingruber has suffered a loss of earnings and other employment-based job opportunities,

as well as incurred expenses due to her being forced to sell her house and move to a different

state to seek similar employment. Ms. Steingruber is thereby entitled to general and

compensatory damages, such amount to be proven at trial, as well as any equitable remedies

available to her.

       67.     BEA’s conduct was malicious and oppressive, and done with reckless disregard

for Ms. Steingruber’s federally protected rights for which Ms. Steingruber is entitled to punitive

damages pursuant to 42 U.S.C. § 1981a(a).

                                          COUNT III
                               (Interference with FMLA Rights)

       68.     Ms. Steingruber realleges and incorporates by reference paragraphs 1 through 67

above, as though fully incorporated herein.

       69.     Ms. Steingruber was eligible for FMLA protections.

       70.     BEA was an employer covered by the FMLA.

       71.     Ms. Steingruber was entitled to leave under the FMLA.

       72.     Ms. Steingruber provided sufficient notice of her intent to take FMLA leave.

       73.     Ms. Steingruber was entitled to 12 weeks of protected leave under the FMLA and

to be placed in her original position as ISSO upon her return from FMLA leave.

       74.     BEA denied Ms. Steingruber the benefits to which she was entitled under the

FMLA by not returning Ms. Steingruber to her position as ISSO, instead demoting Ms.




FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL - 12
         Case 4:20-cv-00420-DCN Document 5 Filed 09/29/20 Page 13 of 19




Steingruber to Alternate ISSO, and by terminating her employment on the basis of her having

taken FMLA leave.

       75.     Based on the foregoing, BEA interfered with Ms. Steingruber’s rights under the

FMLA.

       76.     As a direct and proximate result of BEA’s actions and/or failures to act, Ms.

Steingruber has suffered and will continue to suffer a loss of earnings, employment benefits,

clearances, and job opportunities. Ms. Steingruber is thereby entitled to general damages, such

amount to be proven at trial, plus interest, as well as any other equitable remedies available to

her.

       77.     BEA’s actions and/or failures to act were committed in bad faith, for which Ms.

Steingruber is entitled to liquidated damages pursuant to 29 U.S.C. § 626(b).

                                           COUNT IV
                             (Retaliation in Violation of the FMLA)

       78.     Ms. Steingruber realleges and incorporates by reference paragraphs 1 through 77

above, as though fully incorporated herein.

       79.     Ms. Steingruber engaged in a protected activity by applying for entitled leave

under the FMLA and by inquiring into unlawful BEA’s act of placing Ms. Steingruber in a lesser

Alternate ISSO position than her original ISSO position while on FMLA leave.

       80.     BEA took adverse employment actions against Ms. Steingruber by terminating

her employment.

       81.     BEA took such adverse employment action against Ms. Steingruber due to her

engagement in the protected activities of applying for FMLA leave and inquiring BEA’s

unlawful practices under the FMLA.




FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL - 13
         Case 4:20-cv-00420-DCN Document 5 Filed 09/29/20 Page 14 of 19




       82.     As a direct and proximate result of BEA’s actions and/or failures to act, Ms.

Steingruber has suffered and will continue to suffer a loss of earnings, employment benefits,

clearances, and job opportunities. Ms. Steingruber is thereby entitled to general damages, such

amount to be proven at trial, plus interest, as well as any other equitable remedies available to

her.

       83.     BEA’s actions and/or failures to act were committed in bad faith, for which Ms.

Steingruber is entitled to liquidated damages pursuant to 29 U.S.C. § 626(b).

                                         COUNT V
          (Discrimination in Violation of Title VII of the Civil Rights Act of 1964)

       84.     Ms. Steingruber realleges and incorporates by reference paragraphs 1 through 83

above, as though fully incorporated herein.

       85.     Ms. Steingruber was a member of a protected class on the basis of her gender, and

suffered discrimination on the basis of her gender and pregnancy status.

       86.     BEA and/or its employees engaged in intentional gender discrimination in the

terms and conditions of Plaintiff’s employment, including, but not limited to, the termination of

her employment.

       87.     BEA, through its agents and employees, inappropriately questioned Ms.

Steingruber about her pregnancy status throughout her pregnancy and discriminated against her

on the basis of her pregnancy decisions in violation of federal law.

       88.     BEA, through its agents and employees, impermissibly used Ms. Steingruber’s

pregnancy status as a negative factor in the decision to terminate her employment in violation of

federal law.

       89.     BEA again discriminated against Ms. Steingruber on the basis of her gender when

it denied her application for another position with BEA because it based its decision on



FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL - 14
         Case 4:20-cv-00420-DCN Document 5 Filed 09/29/20 Page 15 of 19




“performance and behavioral issues”, which referred to Ms. Steingruber’s exercise of entitled

leave for maternity care and pregnancy issues.

       90.     BEA’s discriminatory conduct, in violation of Title VII, has caused Ms.

Steingruber to suffer a loss of pay, benefits, and other emoluments of employment.

       91.     BEA’s actions have caused Ms. Steingruber to suffer mental and emotional

distress, entitling her to compensatory damages pursuant to 42 U.S.C. § 1981a.

       92.     BEA has engaged in discriminatory practices with malice and reckless

indifference to Ms. Steingruber’s federally protected rights, thereby entitling her to punitive

damages pursuant to 42 U.S.C. § 1981a.

                                      COUNT VI
    (Hostile Work Environment in Violation of Title VII of the Civil Rights Act of 1964)

       93.     Ms. Steingruber realleges and incorporates by reference paragraphs 1 through 92

above, as though fully incorporated herein.

       94.     BEA, by and through its supervisors and employees, intentionally subjected Ms.

Steingruber to unequal and discriminatory treatment by subjecting her to a hostile work

environment, sexual harassment, and by failing to provide Ms. Steingruber an avenue to report

and address the hostile work environment without fear of retaliation.

       95.     BEA has engaged in a policy, pattern, and/or practice of hostility toward Ms.

Steingruber. BEA has allowed its supervisor, Franci Szabo, to act with hostility toward Ms.

Steingruber by making inappropriate, disparaging, and sexually-discriminatory comments

relating to Ms. Steingruber’s pregnancy and using Ms. Steingruber’s pregnancy as a negative

factor in adverse employment actions.




FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL - 15
         Case 4:20-cv-00420-DCN Document 5 Filed 09/29/20 Page 16 of 19




       96.     BEA allowed its employees, Daniel Parr and Cindy Garner, to act with hostility

towards Ms. Steingruber by making inappropriate, disparaging, and sexually-discriminatory

comments relating to Ms. Steingruber’s pregnancy and relationship status.

       97.     BEA’s and its employees’ actions amounted to a hostile work environment which

persisted up to Ms. Steingruber’s termination.

       98.     As a direct and proximate result of the hostile work environment Ms. Steingruber

was forced to work under, as well as BEA’s policy, pattern, and/or practice of hostility, BEA has

violated tilte VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq., as amended.

       99.     BEA’s actions as described within this Complaint have caused Ms. Steingruber

great mental anguish, lamentation, humiliation, degradation, loss of enjoyment of life, physical

and emotional pain and suffering, inconvenience, lost wages and benefits, future pecuniary

losses, and other damages.

       100.    BEA’s conduct was malicious and oppressive, and done with reckless disregard

for Ms. Steingruber’s federally protected rights for which Ms. Steingruber is entitled to punitive

damages pursuant to 42 U.S.C. § 1981a(a).

                                     COUNT VII
                 (Wrongful Termination in Contravention of Public Policy)

       101.    Ms. Steingruber realleges and incorporates by reference paragraphs 1 through 100

above, as though fully incorporated herein.

       102.    Ms. Steingruber engaged in protected activity when she requested reasonable

accommodations and inquired into unlawful acts concerning BEA’s placement of Ms.

Steingruber into an Alternate ISSO position.

       103.    Ms. Steingruber’s engagement in a protected activity was a motivating factor in

BEA’s decision to terminate Ms. Steingruber.



FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL - 16
         Case 4:20-cv-00420-DCN Document 5 Filed 09/29/20 Page 17 of 19




       104.      BEA violated the public policy of the state of Idaho by its retaliatory actions.

       105.      As a direct and proximate result of BEA’s actions and/or failures to act, Ms.

Steingruber has suffered and will continue to suffer a loss of earnings and other employment-

based job opportunities. Ms. Steingruber is thereby entitled to damages, such amount to be

proven at trial, as well as other equitable remedies available to her.

                                           COUNT VIII
                           (Intentional Infliction of Emotional Distress)

       106.      Ms. Steingruber realleges and incorporates by reference paragraphs 1 through 105

above, as though fully incorporated herein.

       107.      BEA and its employees intentionally and/or recklessly acted in an extreme and

outrageous fashion in its treatment of Ms. Steingruber.

       108.      As a direct and/or proximate result of BEA’s actions, Ms. Steingruber suffered,

and still suffers, severe emotional distress.

       109.      Ms. Steingruber’s severe emotional distress suffered at the hands of BEA and its

employees has physically manifested in several forms, including but not limited to lack of sleep,

severe anxiety, depression, and post-traumatic stress responses that severely affect her day-to-

day functions.

       110.      The severe emotional distress Ms. Steingruber has suffered and continues to

suffer has caused damage to Ms. Steingruber , all in amounts to be proven at trial.

                                            COUNT IX
                            (Negligent Infliction of Emotional Distress)

       111.      Ms. Steingruber realleges and incorporates by reference paragraphs 1 through 110

above, as though fully incorporated herein.




FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL - 17
         Case 4:20-cv-00420-DCN Document 5 Filed 09/29/20 Page 18 of 19




       112.      At all times relevant to this Complaint, BEA had a duty recognized by law

requiring it to conform to a certain standard of conduct in its treatment of Ms. Steingruber.

       113.      BEA breached its duty owed to Ms. Steingruber by subjecting her to the

comments, environment, and adverse employment actions described within this Complaint.

       114.      As a direct and/or proximate result of BEA’s actions, Ms. Steingruber suffered,

and still suffers, severe emotional distress.

       115.      Ms. Steingruber’s severe emotional distress suffered at the hands of BEA and its

employees has physically manifested in several forms, including but not limited to lack of sleep,

severe anxiety, depression, and post-traumatic stress responses that severely affect her day-to-

day functions.

       116.      The severe emotional distress Ms. Steingruber has suffered and continues to

suffer has caused damage to Ms. Steingruber , all in amounts to be proven at trial.

                                       ATTORNEYS’ FEES

       As a further direct and proximate result of BEA’s actions or omissions, Ms. Steingruber

has been compelled to retain the services of counsel, and has thereby incurred, and will continue

to incur, costs and fees, including attorneys’ fees, which BEA should be required to pay under

Idaho Code §§ 12-117, 12-121, 29 U.S.C. § 2617(a)(3), and 42 U.S.C. § 2000e-5.

                                  DEMAND FOR JURY TRIAL

       Ms. Steingruber demands trial by jury to all issues in this action triable to a jury.

                                      PRAYER FOR RELIEF

       WHEREFORE, Ms. Steingruber seeks judgment against BEA as follows:

       1.        For compensatory and general damages in an amount as shall be proven at trial,

                 including any equitable remedies, including front pay, available to Plaintiff;




FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL - 18
        Case 4:20-cv-00420-DCN Document 5 Filed 09/29/20 Page 19 of 19




       2.      For punitive damages where available;

       3.      For attorneys’ fees pursuant to statute and for the costs of this lawsuit;

       4.      For prejudgment interest on all amounts claimed; and

       5.      For such other and further relief as this Court deems just and proper.

DATED this 28th day of September, 2020.



                                                             /s/
                                                      AUSTIN O. ALLEN
                                                      Hall Angell & Associates, LLP




                                 CERTIFICATE OF SERVICE

        I hereby certify that I served a true copy of the foregoing document upon the following
this 28th day of September, 2020, by US Mail and electronic mail to the following:

Robert B. White, Esq.
GIVENS PURSLEY LLP
601 W. Bannock St.
Boise, ID 83702
Fax: (208) 388-1300
Email: rbw@givenspursley.com


                                                        /s/
                                                      AUSTIN O. ALLEN




FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL - 19
